Title: John Adams to Abigail Adams, 1 September 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Sept. 1. 1783

I have not received my Letters of Recall from Holland and therefore must disappoint you and my self. I have requested them anew and Suppose I shall receive them about Christmas, but whether I do or not, I shall come home, at latest in the first Spring ships, unless I should receive Some new Commission in Europe, which is not likely. I am unalterably determined not to stay in Holland where I never have any tollerable Health. To break away and come home without Leave, would neither be civil to Congress nor to the states General nor to the statholder, I hope I shall not be obliged to do it, but if I cannot obtain Leave, I must take it. I propose a Tour of three Weeks to England and shall take my son with me, whose Company is the greatest Pleasure of my Life. His Behaviour and close Attention to his studies are very pleasing to me, and promise to produce, a worthy Character.

I have received Several, very agreable Letters from my Daughter, which I shall answer if I can, as well as yours, which always afford me more Intelligence, than I get from any other American source. You may continue to write me under Cover. I am much pleased with your Purchase, and with the Boys Shool and Preceptor.
Mr. Dana is embarked as I suppose from Petersbourg, and will be soon in Boston, defeated in his Endeavours to serve his Country, by jesuitical Schemes from Passy and other sources, from whence have Sprung so many obstacles to the publick Good. Never was a Country, more imposed on by Finesse. Our late Minister of foreign affairs appears to have been a mere Puppet danced upon French Wires electrified from Passy. I hope there will be, an End of this Philosophical and political Conjuration, if not, I am determined to get out of its striking Distance. Hitherto, altho it has tossed and tormented me, and prevented me from doing a great Part of the Good I meditated, and am Sure should have accomplished without it: yet it has not totally defeated me. Yet it has defeated me in so many Things and others in so many more, that it is high time to break it up.
I thank the Dr. and Mr. Cranch for their very friendly Letters, but their Speculations into futurity, are not well grounded. Give Us Peace in our Day, for there is none that fightest for Us but thou O God, is a Prayer of the Church of England which no son of the Church has a better right to offer up than I—and none can make it more sincerely.

Adieu, My dearest Friend Adieu, oh when Shall We meet? Next Spring most certainly God Willing.

